300 Multiple Choices

Multiple Choices
The document name you requested (/attorneys/assets/opinions/appellate/unpublished/a1085-14.pdf) could not be found on this server.
However, we found documents with names similar to the one you requested.Available documents:

/attorneys/assets/opinions/appellate/unpublished/a1058-14.pdf (transposed characters)
/attorneys/assets/opinions/appellate/unpublished/a1805-14.pdf (transposed characters)
/attorneys/assets/opinions/appellate/unpublished/a1035-14.pdf (mistyped character)
/attorneys/assets/opinions/appellate/unpublished/a1685-14.pdf (mistyped character)
/attorneys/assets/opinions/appellate/unpublished/a1088-14.pdf (mistyped character)
/attorneys/assets/opinions/appellate/unpublished/a1785-14.pdf (mistyped character)


IBM_HTTP_Server at www.judiciary.state.nj.us Port 443